—• Judgment unanimously affirmed, with costs. Memorandum: In affirming Special Term’s confirmation of an arbitration award to respondent in the amount of $8,300 with interest, we note that Special Term dismissed appellant’s complaint, a portion of which contained allegations and demanded relief not related in any way to the arbitrated matter that was confirmed. Although the dismissal is without prejudice, the better practice would have been for Special Term to sustain the good and sufficient claims and sever and dismiss only the insufficient ones (Practice Commentary, Siegel, McKinney’s Cons. Laws of N. Y., Book 7B, CPLR 3211.26, p. 32). (Appeal from judgment of Erie Special Term, in action for breach of partnership agreement.) Present — Goldman, P. J., Del Vecchio, Marsh, Cardamone and Henry, JJ.